UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4538


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDRES TYRONE LEE MCCORMICK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cr-00472-LCB-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig M. Cooley, COOLEY LAW OFFICE, Cary, North Carolina, for Appellant. Tanner
Lawrence Kroeger, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andres Tyrone Lee McCormick pled guilty, pursuant to a written plea agreement,

to distribution of heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court

sentenced McCormick to 70 months’ imprisonment. On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

issues for appeal. Although notified of his right to do so, McCormick has not filed a pro

se supplemental brief. The Government declined to file a brief. We affirm the district

court’s judgment.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charge to which he is pleading guilty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). The court also must ensure that the

defendant’s plea is voluntary, supported by a sufficient factual basis, and not the result of

force, threats, or extrinsic promises. Fed. R. Crim. P. 11(b)(2)-(3); Williams, 811 F.3d at

622; see also United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991). Because

McCormick did not move to withdraw his guilty plea or otherwise preserve any error in

the plea proceedings, we review the adequacy of the plea colloquy for plain error.

Williams, 811 F.3d at 622. Our review of the record establishes that the district court

substantially complied with Rule 11 and that McCormick’s guilty plea was knowing,

voluntary, and supported by an independent factual basis. Accordingly, McCormick’s

guilty plea is valid.

                                              2
       We review a sentence “under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence is reviewed for both

procedural and substantive reasonableness.       Id. at 51.    In determining procedural

reasonableness, we consider, among other things, whether the district court properly

calculated the defendant’s Sentencing Guidelines range. Id. If a sentence is free of

“significant procedural error,” then we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.” Id. “Any sentence that is within . . . a

properly calculated Guidelines range is presumptively reasonable. Such a presumption can

only be rebutted by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014)

(citation omitted).

       At sentencing, the district court correctly calculated McCormick’s advisory

Sentencing Guidelines range, provided an opportunity for the parties to argue for an

appropriate sentence, and afforded McCormick an opportunity to allocute. In explaining

the sentence, the court weighed the § 3553(a) factors it deemed most relevant, including

the nature and circumstance of the offense; McCormick’s history and characteristics; and

the need for the sentence imposed to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, and protect the public.

We conclude that McCormick has failed to rebut the presumption of reasonableness that

we afford his within-Guidelines-range sentence.         Thus, McCormick’s sentence is

procedurally and substantively reasonable.



                                             3
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for review. We therefore affirm the district court’s judgment.

This court requires that counsel inform McCormick, in writing, of the right to petition the

Supreme Court of the United States for further review. If McCormick requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on McCormick.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             4